  Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 1 of 39 PageID #: 1




                     UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MISSOURI—EASTERN DIVISION


TYLER COBB and JORDAN HEITMANN, )
individually and on behalf of all others )
similarly situated,                      )
                                         )            Case No.: 4:19-cv-2446
        Plaintiffs,                      )
                                         )
v.                                       )
                                         )
JUUL LABS, INC.,                         )
                                         )        JURY TRIAL DEMANDED
        Defendant.                       )


                              CLASS ACTION COMPLAINT

       Plaintiffs Tyler Cobb and Jordan Heitmann, individually and on behalf of all others

similarly situated, allege the following upon information and belief, except the allegations

concerning their own respective experiences, which are based on personal knowledge.

                                     INTRODUCTION

       1.     Both Cobb and Heitmann began “JUULing” as minors.

       2.     JUULing refers to the use of specific electronic vaping devices made by Defendant

JUUL Labs.
  Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 2 of 39 PageID #: 2



       3.      The user loads a “JUULpod,” filled with a flavored liquid containing nicotine and

other chemicals, into the JUUL vaping device. Powered by a battery that is charged through a

USB port, the JUUL device heats the liquid, converting the liquid into a vapor that the user breathes

in through the mouth like someone smoking a cigarette.




       4.      Through its marketing and promotional efforts, including a strong social media

presence on platforms popular with young people, JUUL Labs introduced Cobb and Heitmann to

nicotine.

       5.      Before JUUL, neither of them had smoked, vaped, or used any other tobacco or

nicotine containing products.

       6.      When they started using JUUL Labs’ products, neither of them knew that the

JUULpods they were using contained nicotine. All they knew was that they liked the way the

flavored vapor tasted.




                                                 2
      Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 3 of 39 PageID #: 3



         7.    It was not until later that Cobb and Heitmann came to know that there was nicotine

in the JUULpods, but even then they did not understand or appreciate the amount of nicotine that

they were taking in.

         8.    And they are not alone: “Two-thirds of JUUL users ages 15 through 24 “do not

know that JUUL always contains nicotine.”1

         9.    The Surgeon General and other governmental and health authorities have “singled

out” JUUL Labs and its products for fueling the “epidemic” of “youth vaping,” they being largely

responsible for driving the “largest ever recorded [increase in substance abuse] in the past 43 years

for any adolescent substance use outcome in the U.S.”2

                                            PARTIES

         10.   Plaintiffs bring this action individually and on behalf of a class of persons

consisting of similarly situated Missouri residents, as set forth more fully below.

                                            Tyler Cobb

         11.   Cobb resides in Lincoln County, Missouri.

         12.   At age fifteen, as a sophomore in high school, he started JUULing.

         13.   He had seen JUUL Labs’ products on YouTube as well as on Instagram, trending

with the hashtag “#JUUL,” among other social media platforms. He also saw JUUL Labs’

advertisements for its products at gas stations, including large window stickers on the front




  1
   Surgeon General’s Advisory on E-Cigarette Use Among Youth, Dec. 18, 2018, https://e-
cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-youth-
2018.pdf.
  2
    Surgeon General Warns Youth Vaping Is Now An “Epidemic,” Dec. 18, 2018,
https://www.npr.org/sections/health-shots/2018/12/18/677755266/surgeon-general-warns-youth-vaping-
is-now-an-epidemic; University of Michigan Institute for Social Research, National Adolescent Drug
Trends in 2018, Dec. 17, 2018, http://monitoringthefuture.org/pressreleases/18drugpr.pdf.


                                                 3
  Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 4 of 39 PageID #: 4



windows of the gas station, and the products themselves offered for sale in standalone cases with

signs advertising discounted pricing and “multi-packs.”

       14.    He went online to try to figure out what the “3% strength” and “5% strength”

designations on the packaging meant and he saw JUUL Labs’ representation that each JUULpod

contained about as much nicotine as a pack of cigarettes. He could not, however, find a clear

answer on what the 3% and 5% designations signified.

       15.    None of the marketing or promotional efforts that Cobb saw when he began using

JUUL Labs’ products disclosed the existence and/or amount of nicotine in the JUULpods or alerted

him to the patented “nicotine salt” formulation that would make the consumption of the nicotine

in the JUULpods so much easier than the nicotine from a cigarette.

       16.    Cobb has not tried the “Virginia Tobacco” or “Classic Tobacco” JUULpods. He

has, however, tried just about every other flavor, including “Mango,” “Mint,” “Fruit Medley,” and

“Crème Brulée.” His favorite JUULpods were the Mango flavored ones until the sales of those

were limited to online purchases. Now he uses the Mint flavored JUULpods.

       17.    As a direct and proximate result of JUUL Labs’ conduct, Cobb (i) is addicted to

nicotine, (ii) has been exposed to toxic chemicals like formaldehyde and propylene glycol, among

others, (iii) has experienced adverse physiological, emotional, and mental changes, and (iv) has

sustained economic harm in that, had JUUL Labs told him what was to come with its products,

they would not have been purchased.

                                       Jordan Heitmann

       18.    Heitmann resides in Crawford County, Missouri.

       19.    At age seventeen, as a senior in high school, he started JUULing.




                                               4
  Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 5 of 39 PageID #: 5



       20.     He had seen JUUL Labs’ advertisements for its products primarily at gas stations

and other retail stores, including large window stickers on the front windows of the stores, and the

products themselves offered for sale at discounted prices and with promotional gift cards for the

purchase of more “starter-kits” and JUULpods at a later date. These marketing and promotional

efforts ushered Heitmann towards nicotine addiction at very little cost to him, at least initially.

       21.     He also saw on JUUL Labs’ website the representation that each JUULpod

contained about as much nicotine as a pack of cigarettes.

       22.     None of the marketing or promotional efforts that Heitmann saw when he began

using JUUL Labs’ products disclosed the existence and/or amount of nicotine in the JUULpods or

alerted him to the patented “nicotine salt” formulation that would make the consumption of the

nicotine in the JUULpods so much easier than the nicotine from a cigarette.

       23.     For the last year and a half, Heitmann has needed to JUUL consistently and often,

to the point that he is practically never without his JUUL vaping device. On occasions when he is

without his device or unable to afford the JUULpods, Heitmann resorts to using other sources of

nicotine, such as chewing tobacco, Marlboro cigarettes, or some other vaping device to curb the

craving for nicotine.

       24.     He has observed a change in the youth of his hometown because of JUUL Labs.

Before JUUL Labs, teenagers would sneak a cigarette here and there, but, now, with how easy the

JUUL vaping device is to conceal and the absence of the telltale smell, teenagers are using JUUL

Labs’ products much more heavily, inhaling the stronger doses of more concentrated nicotine.

       25.     As a direct and proximate result of JUUL Labs’ conduct, Heitmann (i) is addicted

to nicotine, (ii) has been exposed to toxic chemicals like formaldehyde and propylene glycol,

among others, (iii) has experienced adverse physiological, emotional, and mental changes, as well




                                                  5
      Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 6 of 39 PageID #: 6



as substantial weight loss, and (iv) has sustained economic harm in that, had JUUL Labs told him

what was to come with its products, they would not have been purchased.

                                             JUUL Labs

         26.    JUUL Labs is, and was at all relevant times, a Delaware corporation having its

principal place of business in California. JUUL designs, manufactures, markets, promotes,

distributes, and sells JUUL branded vaping devices and JUULpods.

         27.    Since its launch in 2015, JUUL Labs has become the dominant manufacturer in the

electronic nicotine delivery system (“ENDS”) market in the United States. In 2018, JUUL Labs

amassed more than $1 billion in revenue.3 Also in late 2018, leading U.S. cigarette manufacturer

Altria bought a 35% stake in JUUL Labs for $12.8 billion.

                                  JURISDICTION AND VENUE

         28.    This Court has original jurisdiction over this action under 28 U.S.C. § 1332(d)

because the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest

and costs, is a class action in which at least one plaintiff is a citizen of a state different from the

defendant, and the proposed class consists of more than 100 members.

         29.    Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to this claim occurred here.

                                          BACKGROUND

         30.    The JUUL vaping device resembles a USB flash drive, it can re-charge in a laptop

computer, and it can be concealed in the hand. It measures about 3 ½ inches long and about ½ an

inch wide.


  3
    San Francisco Chronicle, JUUL revenue reaches $1 billion, Jan. 31, 2019,
https://www.sfchronicle.com/business/article/Juul-revenue-reaches-1-billion-sales-of-pods-
13577330.php?psid=iRKsO


                                                   6
  Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 7 of 39 PageID #: 7




        31.     The vapor that is exhaled quickly dissolves into the air and its odor is subtle and

faintly sweet, unlike the typically acrid smell of “combustible” tobacco.

        32.     The thin, rectangular JUUL device consists of an aluminum shell, a battery, a

magnet (for the USB-charger), a circuit board, an LED light, and a pressure sensor.

        33.     A light embedded in the JUUL device is the battery level indicator and lights up in

a “party mode” display of colors when the device is waved around.

        34.     Each JUULpod encases 0.7 milliliters of JUUL Labs’ patented nicotine liquid

solution and a coil heater.

        35.     When the sensor in the JUUL device detects use, the heating element activates,

which in turn converts the nicotine liquid solution from the JUULpod into a vapor consisting

principally of nicotine, benzoic acid, glycerin, and propylene glycol.

        36.     The electronics within the JUUL device are designed to determine the amount of

nicotine that the user inhales with each breath taken from the device. By altering the temperature,

puff duration, and airflow, among other things, JUUL Labs precisely controls the amount of

nicotine that is delivered.




                                                 7
      Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 8 of 39 PageID #: 8



         37.    Part of that design is that the liquid from the JUUL pods can be consumed quickly,

so that users can inhale more nicotine quicker from the JUUL device than they can with

conventional cigarettes.

         38.    And not only can the JUUL device deliver a large amount of nicotine to the body

quickly, it makes it easy to do.

         39.    JUUL Labs mixes its nicotine with benzoic acid, creating a patented “nicotine salt”

with a pH lower than that of the “freebase” nicotine generally used in conventional cigarettes and

even other vaping devices.

         40.    With the addition of benzoic acid, the nicotine can be inhaled without the initial

harshness, or “throat hit” that is concomitant with cigarette smoking. The JUUL device gives a

smoother and more pleasant inhalation experience, all while delivering a higher concentration of

nicotine than cigarettes and with a more efficient rate of absorption.

         41.    Studies have shown that the “decrease in the perceived harshness” of the nicotine

inhalation leads to “a greater abuse liability.”4

         42.    Not only is the nicotine from JUUL Labs’ products more easily consumed, there is

more of it for consumption.

         43.    In direct contrast to JUUL Labs’ representations that its JUULpods contain about

the same amount of nicotine as a pack of conventional cigarettes, studies have shown that the

JUULpods contains significantly higher concentrations of nicotine than that of cigarettes and

absorption rates that are up to four times higher than that of cigarettes.5


  4
    Anna K. Duell, et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by 1H NMR
Spectroscopy, Chem. Res. Toxicol., May 18, 2018, at 431-34,
https://pubs.acs.org/doi/10.1021/acs.chemrestox.8b00097.
  5
    See, e.g., Samantha M. Reilly, et al., Free Radical, Carbonyl, and Nicotine Levels Produced by Juul
Electronic Cigarettes, Nicotine & Tobacco Research, Sep. 2019, at 1274-78; E-Cigarettes,
https://ec.europa.eu/health//sites/health/files/tobacco/docs/fs_ecigarettes_en.pdf.


                                                    8
      Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 9 of 39 PageID #: 9



          44.     For instance, where one cigarette delivers, overall, 5-7% of its actual nicotine

content, an average pack of cigarettes would deliver between 19-27 mg of nicotine to the smoker.6

This is less than half of the amount of nicotine that a JUULpod provides, and adding to that a

higher delivery efficiency (82% a rough estimate7), JUULpods are delivering substantially higher

amounts of nicotine to users’ bloodstreams and brains than the cigarettes to which JUUL Labs

claims equivalency.

          45.     And that is just going by the nicotine amounts that JUUL Labs represents its

JUULpods as having. Studies have also shown that the JUULpods advertised as having the “5%

strength” actually contain concentrations of 6.2% nicotine salt, and other studies have shown even

higher concentrations than that.8

          46.     The Surgeon General has warned that the use of nicotine salts, like JUUL Labs’

formulation, “which allow particularly high levels of nicotine to be inhaled more easily and with

less irritation than the free-base nicotine than has traditionally been used,” would be “of particular

concern for young people, because it could make it easier for them to initiate the use of nicotine

through these products and also could make it easier to progress to regular e-cigarette use and

nicotine dependence.”9




  6
    See, e.g., Tameka S. Lawler, et al., Surveillance of Nicotine and pH in Cigarette and Cigar Filler,
Tobacco Regulatory Science, Apr. 2017, at 101-116,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5628511/pdf/nihms897902.pdf; Martin J. Jarvis, et al.,
Nicotine Yield From Machine-Smoked Cigarettes and Nicotine Intakes in Smokers: Evidence From a
Representative Population Survey, JNCI Journal of the National Cancer Institute, Feb. 2001,
file:///C:/Users/smorgan/Downloads/Nicotine_Yield_From_Machine-Smoked_Cigarettes_and_.pdf.
  7
      See, e.g., Reilly, Free Radical, Carbonyl, and Nicotine Levels.
  8
   See, e.g., id.; James F. Pankow, et al., Benzene formation in electronic cigarettes, PLoS ONE, Mar. 8,
2017, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5342216/pdf/pone.0173055.pdf.
  9
   Surgeon General’s Advisory, https://e-cigarettes.surgeongeneral.gov/documents/surgeon-generals-
advisory-on-e-cigarette-use-among-youth-2018.pdf.


                                                       9
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 10 of 39 PageID #: 10



        47.     When the “speed and magnitude of nicotine delivery” is a primary factor in getting

someone addicted to nicotine,10 JUUL Labs’ patented nicotine salt formulation has paid off.11

        48.     Considering the design of its device and the specially formulated contents of its

JUULpods, JUUL Labs made its products specifically for the purpose of creating, nurturing, and

sustaining nicotine addiction.

                            Following in the Footsteps of Big Tobacco

        49.     James Monsees, one of JUUL Labs’ founders, described the cigarette as “the most

successful consumer product of all time … an amazing product.”

        50.     According to Monsees, JUUL Labs aimed to “deliver[] solutions that refresh the

magic and luxury of the tobacco category”—a category of products that, as Monsees described,

have “kill[ed] more than half of all people who use them long-term.”

        51.     Then, boasting: “That got us interested.”12

        52.     He and co-founder Adam Bowen turned to the “‘Master Settlement Agreement,’

[from] the big settlement where everyone was suing the tobacco companies and there was one

master lawsuit that was kind of rolled together.” He explained that “[o]ne of the results [of the

tobacco litigation] was that a lot of tobacco industry documentation was mandated to become

public,” allowing them “to catch up, right, to a huge, huge industry in no time. And then we started

building prototypes.”13



  10
   Dorothy K. Hatsukami, et al., Tobacco Addition: Diagnosis and Treatment, The Lancet, Jun. 14,
2008, at 2027-38, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4732578/.
  11
    Duell, Free-Base Nicotine Determination, at 433 (noting that JUUL Labs’ use of nicotine salts “may
well contribute to the current use prevalence of JUUL products among youth”).
  12
     Forbes India, Billionaires-to-be: Cigarete breakers, Oct. 12, 2018,
http://www.forbesindia.com/article/leaderboard/billionairestobe-cigarette-breakers/51425/1.
  13
    Social Underground, PAX Labs: Origins with James Monsees,
https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.


                                                   10
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 11 of 39 PageID #: 11



        53.     Part of what JUUL Labs took from tobacco litigation documents were the

industries’ advertising strategies, i.e., the same ones that attracted people to the “the leading cause

of preventable death” and that tobacco companies are prohibited from using now.14

        54.     In a 2018 interview, Monsees indicated that the design of JUUL’s advertising had

been informed by traditional tobacco advertisements and that even anti-tobacco research

undertaken by the Stanford University School of Medicine about tobacco advertising had been

quite useful to them.15

        55.     Monsees later said that he had learned what “not to do” from those documents.16

But JUUL Labs’ actual marketing and promotional efforts speak for themselves; and what he really

learned is evident from the similarity of JUUL Labs’ advertising to that by Marlboro, “the most

popular cigarette brand in the United States, with sales greater than the next seven leading

competitors combined … [and one of] [t]he three most heavily advertised brands … [that] continue

to be the preferred brands of cigarettes smoked by young people”:17




  14
    Centers for Disease Control and Prevention, Fast Facts,
https://www.cdc.gov/tobacco/data_statistics/fact_sheets/fast_facts/index.htm.
  15
    Robert K. Jackler, et al, JUUL Advertising Over Its First Three Years on the Market, Jan. 21, 2019, at
p. 27, http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
  16
    Time, JUUL Executive Tells Lawmakers Electronic Cigarettes Were Never Intended for Teens, Jul.
26, 2019, https://time.com/5635939/juul-james-monsees-testifies-electronic-cigarettes-teens/.
  17
    Centers for Disease Control and Prevention, Tobacco Brand Preferences,
https://www.cdc.gov/tobacco/data_statistics/fact_sheets/tobacco_industry/brand_preference/index.htm.


                                                   11
Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 12 of 39 PageID #: 12




                             1933

                                                                                       JUUl
                                                                                                   H      S3

    Leading                                                                            FRUIT                                              Leading
     Youth                                                                                                                                    Youth
   Cigarette
    Initiation
                                                                                       3999 Bfl                                       e-Cigarette
                                                                                                                                          Initiation
     Brand                                                                                                                                    Brand


                                                                                                                   SB
                                                                                               WARNING:
                                            Marllmni                                   This product contains
                                                                                       nicotine. Nicotine is an
                                                                                          addictive chemical.



                                          SXOZ'S
                                      I




                                                                       RICH BLUE




                                                       Nd b* interprelcd 10                                       NEW
                                                                                                                MARLBORO a      a
                                                                                                                                    s, u
                   e
                                                                              0                                      oldNOW WITH
                                                                                                                                    m       m
      If                                                                                                             [^MARTSEAL ]


           1837                                        i
                                                       §
                                                            Marlboro
      I                                                5
                                                                         100 S
                                                                                  _




           JUUl
                          9                            |                              |                                       7
                                                                                                                                    LIMITED EDITION




                 WARNING:
                                                                                                                                    BLUSH
           This product contains
           nicotine. Nicotine is an
            addictive chemical.
                                                                                                                                    GOLD




                                                                                  12
                                                                                  12
Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 13 of 39 PageID #: 13



                                                              Nothiag akoat cur cigirtmt or packaging. iacladi«|
                                                                                                                          SURGEON GENERAL'S WARNING Smoking                      V ^
                                                                     color, ikuld bi ietarpratad to mnn ibn a«y
                                                                                                                          n Ptma ant Women May Result m Fatal
                                                               cigantti       it Sllar thin aay stkn cigaratta Nothing
                                                                                                                          Iniury. Pre matuta Birth. And low Birth Weight




     UU
                                                                   ahum aur cigarittitl will kilp too puis taokirf




                                                                                                                               72s
  FLAVOR
  MULTIPACK
                        • Mint
                        • Virginia Tobacco                                                           11
                                                                                                      NEVER SHORT ON FLAVOR
  4 Pods                  Creme
  5.0% Strength         • Mango




                                                                                                                         m
                                                                              Mail Marllin Marlboro arllioro poro
                                                                                NOW AVAILABLE                            IN BLACK               MENTHOL

                                                                                                               DISCOVER THE ft WON
                                                                                                                 AT MAaieORD COM

                                                                                                      ftu >»m u »«»—        ;i rmrftfKi aukt
       The Alternative For Adult Smokers




                                              , MI
                                                                                                                                                                 II
                                                                                      &                                                               i


                                                                                                                                  W MARLBORO


                                                                                                   /
                                                                                                                                            BEST     W*W MARLBORO CH




                             JUUl                              J
                                                                                                                                      f 17-22 PALEO
                                                                                                                                            JUILLfT FESTIVAL NYDN
                                                                                                                                                          1


                                                      ^ w
                                                                                                                                                          J



                                                                                                        DiSi      m-J-                       ' BE
                                                                                                                vi I




                                                                                                                                                     JUU

                                                                                                                                                                   ipnoMyxwrr-




                                             MAYBE
           E

                                             NEVER                                                                            -




                                             FELL IN
                                             LOVE
                                                 BE) "arlinm
                                                          I               ]




                                                     13
                                                     13
Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 14 of 39 PageID #: 14




     56.   JUUL Labs mimicked other popular cigarette brands too:




                                         14
Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 15 of 39 PageID #: 15




          r              rs


                                      ft
         1
                         N
                                                                                                                     c

                                                              .




          AW'-                       dk
                                                        '
                                                      i '
                                                                                                                                          k.




          i « t                                 JUUL
                                                                  '.i
                                                                        i 'J b!Jjy                                        I** 1




                                                                                    ///id'"
              SMOKING
                                                                                v
              EVOLVED
                  SHOT



                                      T'
                                                                                             —>    >*»»       p «i w-ti
                                                                                —»*»* *      Mil          I   WW^-.


                                                </j                             .r:r=_r=i:.tsiir



              Simple, smart, intensely satisfying                 "
                                                                                                      ).' J;,
                                                                                                          I
                                                                            *                         dilk                        'Ills
                                                                                         1




                                                                                               >1/,           'ig&—
                                                                                v,



                                                                                                      6oMy»

                                               If* *
                                                                                                                          M       I k.




                                                                                                    ~™HE.
              ^UUL             MOKM& tVOLltt




                                                        : *

                                                                                                                              /
                                                                        Oi
                                                                             ' l&'VFT-
                                                                        V           UdySmfce
                                                                                                              y^0_)A




                                                       15
                                                       15
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 16 of 39 PageID #: 16



             57.   Stanford University School of Medicine researchers found not just similarities in

the aesthetics between JUUL Labs’ and old tobacco advertising, but themes too: “JUUL [Labs’]

principal advertising themes have been closely aligned with that of traditional tobacco advertising

(pleasure/relaxation, socialization/romance, flavors, cost savings and discounts, holidays/seasons,

style/identity, and satisfaction).”18

             58.   Lacking both nicotine and underage use warning messages, JUUL Labs’ early

marketing “featured patently youth-oriented imagery and messaging”: 19




  18
       See, e.g., Jackler, JUUL Advertising, at p. 27.
  19
       Id.


                                                         16
Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 17 of 39 PageID #: 17




                                                         it
                    A                  v i           L

                           \                                             .. X
                                                                         V
                                   r            Wb


                                                                 k

                                                                     f
                                                                                          <8
   JUUl                    VAPORIZ
                                                         i
                                                                                          &

                               y
                                                              Yy 1 1

                                                                         \
                                                         Ariai               le




               JUUL • lUUijn   4 jjiTtHf                                          V   «


         JLU




                                             i I

                                           A.
                                                     "
                                                              'f'

                                                          11



                                       17
                                       17
Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 18 of 39 PageID #: 18




                                                 w                                        S
                                                                                                                       ttK*




                                                                           .




                             v'--   •
                                        r-   A
                                                                                          /     r           JUUl"




                                         n




                                                                                   BUILT TO SATISFY
                                                                                   The right nicotine strength and vapor
                                                                                   quality to provide a powerful and
                                                                                   smooth experience controlled power
                                                                                   and temperature allow for a smooth
                                                                                   delivery system llquld-to-wlck cartridge
                                                                                   system ensures thick, consistent,
                                                                                   flavorful vapor.

               [it '                                                               NOW AVAILABLE ONLINE & IN-STORE
                                                                                   FREE SHIPPING ONLINE FOR DOMESTIC ORDERS +$25



                       y*d                                                         WWW. VA PORSHARK.COM




                                                                                          w
                                                     t
                                                                       ft
                                                             - '
                                                                                     IV*                                           y
                                                     V             f   4             r'

                                                                   *           1                    v
                                    m                              L

                                                                                                                               W
                                                                                                        i

                                                                               y;
                                             \ \




                                                                                                                .

                                                         A
                                                                                                                    bfa.com/
     Wr                      k.i                                                                                    1547306
                                                                                              IAGES MATTER.




          pr
                                                                                                            \

                                                         18
                                                         18
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 19 of 39 PageID #: 19




             59.   JUUL Labs “also sought individuals who were popular on the internet, enrolled

them in JUUL’s affiliate program, and compensated them for posting positive reviews while

insisting that they not reveal the relationship.”20 This included social media stars and influencers

who used social media newsfeeds to promote JUUL Labs’ products.

             60.   JUUL Labs’ own social media presence was expansive, and it was “highly

correlated with [its] retail sales.”

             61.   Instagram accounts, with “artsy, professional-grade photographs to display its

products and “evoke lifestyle feelings such as relaxation, freedom and sex appeal,” reached a

quarter million followers; JUUL-related YouTube videos exceeded 100,000 “and engagement

with the videos was high”; and in 2017 JUUL-related tweets averaged 30,565 every month.21



  20
       Id.
  21
    Jidong Huang, et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL
transformed the US retail e-cigarette market, Tob. Control 2019, at 150,
https://tobaccocontrol.bmj.com/content/tobaccocontrol/28/2/146.full.pdf.


                                                 19
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 20 of 39 PageID #: 20



        62.       Other marketing efforts included billboards, magazine advertising, launch parties,

free samples, and promotional tours, as well as efforts to create associations with other popular

products, identifying itself, for instance, as “the iPhone of e-cigarettes.”

        63.       JUUL Labs adopted the same themes used by Philip Morris and other “big tobacco”

companies in their long standing and far reaching marketing campaigns to glamorize cigarette

smoking while downplaying its addictiveness and harmful health effects.

        64.       Although social media may not have been around for the cigarette companies to

use at the time, their themes of independence, adventurousness, sophistication, glamour,

athleticism, social inclusion, sexual attractiveness, thinness, popularity, rebelliousness, and “being

cool” are the same themes that JUUL Labs associated with its products.

        65.       The makers of Marlboro knew how important it was “to know as much as possible

about teenage smoking patterns and attitudes” because “[t]oday’s teenager is tomorrow’s potential

regular customer, and the overwhelming majority of smokers first begin to smoke while still in

their teens.”22

        66.       Accordingly, Marlboro tracked youth behavior and preference; tested and

employed marketing themes that resonated with youth; and directed sales promotions, events, and

sponsorships toward youth.23

        67.       Whether this is something that JUUL Labs already knew or it was something they

learned from its founders’ review of the documents from the tobacco litigation, JUUL Labs has




  22
     Philip Morris Special Report -- Young Smokers: Prevalence, Trends, Implications, and Related
Demographic Trends, Mar. 31, 1981, at p. 6,
http://tobaccofreedom.org/issues/documents/landman/youth/index.html
  23
    See, e.g., U.S. v. Philip Morris, et al., No. 99-cv-2496, Amended Final Opinion at p. 1006, 1072
(D.D.C. Aug. 17, 2006) (Kessler, J.).


                                                   20
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 21 of 39 PageID #: 21



done exactly the same thing, reaching millions of teens—on purpose and for the same reason as

“big tobacco” did—in the process.

                                        Deceptive Marketing

        68.     Despite making numerous revisions to its packaging since 2015, JUUL Labs did

not add nicotine warnings until it was forced to do so in August 2018. Many of JUUL Labs’

advertisements also lacked a nicotine warning.

        69.     JUUL Labs has fraudulently concealed material information about the addictive

and adverse nature of its products, particularly material facts concerning nicotine content,

addictiveness, and the physiological, emotional, and mental effects of the nicotine addiction its

JUULpods fostered.

        70.     Even when the presence of nicotine in the JUULpods was known, JUUL Labs failed

to disclose the truth about its amount, concentration, and effects.

        71.     For instance, JUUL Labs has repeatedly represented that a single JUULpod

contains an amount of nicotine equivalent to about a pack of cigarettes, suggesting then that the

delivery, and effect, of the nicotine from each source is equivalent. But JUUL Labs knows that it

is not just the amount of nicotine, but its concentration and the efficiency with which it is delivered

into the bloodstream that determines the narcotic effect and risk of addiction.

        72.     And JUUL Labs knows too that with the addition of benzoic acid and its “nicotine

salt” formulation, its JUULpods accomplish more in terms of speed and amount of delivery—both

of which affect the efficacy of its addictiveness—than one pack of cigarettes does or ever has.24




  24
    See, e.g., Neil L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers,
Handbook of Experimental Pharmacology 1982: 29-60 (Oct. 13, 2010),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.


                                                   21
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 22 of 39 PageID #: 22



          73.   JUUL Labs’ description of its JUULpods as having 3% or 5% strength is also

intentionally misleading and at odds with the industry standard of reporting concentration by

volume, leading retailers and consumers to believe it contains less nicotine than other formulations.

          74.   Many interpret the percentages to mean, for example, that the nicotine content in a

JUULpod with 5% strength is, by volume, 50 mg/mL, which is not an accurate conversion. In

truth, the concentration is nearly 20% higher: 59 mg/mL.

          75.   JUUL Labs’ products have not been approved as a smoking therapy measure or

smoking cessation device, but the products are routinely advertised in connection with JUUL Labs’

“Switch” campaign as a safer, healthier alternative to smoking cigarettes.

          76.   Further, as part of the same campaign, JUUL Labs offered “cost-savings”

calculators to suggest that switching to JUUL branded products would save the consumer money

over the continued purchase of conventional cigarettes.

          77.   In truth, however, JUUL Labs knows, or should know, that smokers who “switch”

to JUUL often increase their nicotine intake and consume more JUULpods or, alternatively, end

up smoking cigarettes and JUULing. Either way, the calculator shows savings that will likely

never occur.

          78.   Particularly alarming was the discovery that JUUL Labs developed programs in

which it paid schools to allow JUUL Labs’ representatives access to students in class, and

sponsored weekend programs and summer camps, with some students as young as third-graders,

under the guise of offering instruction on “holistic health education” and other health related

topics.




                                                 22
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 23 of 39 PageID #: 23



        79.     According to testimony given at a recent Congressional hearing, JUUL Labs used

this access to promote JUULing, telling students that its vaping devices and JUULpods were

“totally safe.” 25

        80.     Emails between JUUL Labs’ employees referred to the company’s sponsorship of,

and involvement in, summer camps, youth programs, and school visitations as “eerily similar” to

tactics previously taken by “big tobacco” companies that attended “fairs and carnivals where they

distributed various branded items under the guise of ‘youth prevention.’”26

        81.     At all relevant times, JUUL Labs knew that its products were not safe for non-

smokers or minors, and posed a risk of aggravating nicotine addiction in those already addicted to

cigarettes.

                                          Adverse Effects

        82.     “Nicotine … causes addiction. The pharmacologic and behavioral processes that

determine [nicotine] addiction are similar to those that determine addition to drugs such as heroin

and cocaine.”27

        83.     Both a stimulant and a relaxant, nicotine is absorbed into the body’s bloodstream

and goes to the brain where it binds to certain receptors and triggers the release of dopamine,

acetylcholine, epinephrine, norepinephrine, vasopressin, serotonin, and beta endorphin. This

induces the feelings of pleasure, happiness, arousal, and relaxation, or the “buzz” that users often

refer to.


  25
    See, e.g., Bloomberg, JUUL Targeted Children at Schools and Online, U.S. House Panel Says, Jul.
25, 2019, https://www.bloomberg.com/news/articles/2019-07-26/juul-targeted-children-at-schools-and-
online-u-s-house-panel-says.
  26
    Id.; The New York Times, JUUL Targeted Schools and Youth Camps, House Panel on Vaping
Claims, Jul. 25, 2019, https://www.nytimes.com/2019/07/25/health/juul-teens-vaping.html.
  27
     The Health Consequences of Smoking: Nicotine Addiction: A Report of the Surgeon General, 1988, at
p. 9, https://profiles.nlm.nih.gov/NN/B/B/Z/D/.


                                                 23
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 24 of 39 PageID #: 24



        84.     With regular nicotine use, however, the effect diminishes and more nicotine needs

to be consumed to get that same “buzz.”

        85.     “Nicotine is well known to have serious systemic side effects in addition to being

highly addictive. It adversely affects the heart, reproductive system, lung, kidney, etc.”28

        86.     A study done by the American Journal of Medicine found that, among young adults

who did not smoke cigarettes, those who “vaped” were more than four times as likely than non-

vapers to start smoking traditional cigarettes within 18 months.29 And those who become smokers

would likely die 10 years earlier than those who do not.30

        87.     Inhaled into the lungs, nicotine is “rapidly absorbed into the pulmonary vernous

circulation. The nicotine then enters the arterial circulation and moves quickly from the lungs to

the brain.”31

        88.     At the brain, nicotine “exerts long-term, maturational effects at critical stages of

brain development [for adolescents].” Worse, while the effects may be long-term, the causal

exposure needs only to be brief and to a low dose to “produce lasting change” in the brain itself

and its process of development, impacting not just addiction, but potentially both cognition and

emotional regulation as well.32




  28
    Aseem Mishra, et al., Harmful Effects of Nicotine, Indian J. Med. Paediatr Oncol., Jan.-Mar. 2015, at
pp. 24-31, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4363846/.
  29
   Brian Primack, et al., Initiation of Traditional Cigarette Smoking after Electronic Cigarette Use
Among Tobacco-Naive US Young Adults, The Am. J. of Medicine, Nov. 2017.
  30
    Centers for Disease Control and Prevention, Fast Facts,
https://www.cdc.gov/tobacco/data_statistics/fact_sheets/fast_facts/index.htm.
  31
    Neal Benowitz, Nicotine Addiction, N. Engl. J. Med., Jun. 17, 2010, at pp. 1-2,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2928221/pdf/nihms227888.pdf.
  32
   Menglu Yuan, et al., Nicotine and the adolescent brain, J. Physiol 593.16, Aug. 2015, at pp. 3398,
3405-06 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4560573/pdf/tjp0593-3397.pdf.


                                                   24
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 25 of 39 PageID #: 25



           89.     “Nicotine exposure, increasingly occurring as a result of [vaping], may induce

epigenetic changes that sensitize the brain to other drugs and prime it for future substance abuse.”33

           90.     “Seizures or convulsions are known potential side effects of nicotine toxicity,” and

the FDA has received an “uptick in voluntary reports of adverse experiences” mentioning seizures

occurring with vaping.34

           91.     Nicotine itself is a carcinogen, as well as a toxic chemical associated with

cardiovascular, reproductive, and immunosuppressive problems. Exposure to nicotine produces

an increased risk of coronary vascular disease and peripheral arterial disorders.

           92.     Moreover, because the use of JUULpods introduces foreign substances in addition

to nicotine into the lungs, prolonged use of JUUL branded products is believed to produce chronic

obstructive pulmonary disease, just like traditional cigarette smoke. It also triggers immune

responses associated with inflammatory lung diseases.

           93.     Despite these dangers to users, JUUL Labs targeted youth in its marketing and

promotional efforts even though such strategies had been determined to be unlawful were a tobacco

company to use them. JUUL Labs mined documents and information from the tobacco litigation

proceedings to learn how “Big Tobacco” had been so successful in attracting minors to their

products and ensuring their loyalty (and JUUL Labs’ revenue) through nicotine addiction.

           94.     JUUL Labs did not stop at unlawful marketing and promotion though, or even at

just stocking its vaping devices with the standard, lesser amount of nicotine as other manufacturers.

Instead, JUUL Labs specially formulated the liquids in the JUULpods to deliver more nicotine in



  33
       Id. at p. 3397.
  34
    U.S. Food & Drug Administration, Some E-cigarette Users Are Having Seizures, Most Reports
Involving Youth and Young Adults, Apr. 10, 2019, https://www.fda.gov/tobacco-products/ctp-
newsroom/some-e-cigarette-users-are-having-seizures-most-reports-involving-youth-and-young-adults.


                                                   25
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 26 of 39 PageID #: 26



higher concentrations in a way that would make the delivery of all that nicotine quicker and easier

to consume.35

        95.     JUUL Labs knew or should have known that Plaintiffs and the members of the

proposed class would be unable to discern, understand, and/or fully appreciate the physiological

effects of the patented “nicotine salt” in the JUULpods, or the scientific manipulations behind its

formulation.

        96.     Further, JUUL Labs knew or should have known that Plaintiffs and the members

of the proposed class would be unable to discern, understand, and/or fully appreciate from JUUL

Labs’ representations and omissions concerning its products what the actual nature and

characteristics of its products were.

        97.     JUUL Labs knows or should know that individuals who use its products are more

than four times as likely to start smoking traditional cigarettes than those individuals who do not,

and those who do become smokers will likely die 10 years before those who do not. But JUUL

Labs marketed and promoted their products anyway, intentionally targeting minors as well.

        98.     JUUL      Labs’    unlawful     practices,    including     deception,    false   promises,

misrepresentations, and/or the concealment, suppression, and omission of material facts in

connection with the sale, distribution, and/or advertisement of its products, were outrageous

because of JUUL Labs’ evil motive and/or its conscious disregard or reckless indifference to the



  35
     See, e.g., “On top of that, the e-liquid contains 50 mg of nicotine per ml of e-liquid. When you
consider the fact that many e-cigarettes top out at just 16 mg, you can see what’s going on here. The
JUUL delivers a fast nicotine punch like no other e-cigarette on the market.” (https://ecigone.com/e-
%20cigarette-reviews/juul-e-cigarette-review/); “Each official Juul pod contains a whopping 50mg of
nicotine per milliliter of liquid (most other devices range from 3 to 30mg per milliliter) They’re the tool
of choice for people looking for a bigger hit of nicotine without the harsh taste ….”
(https://www.vapor4life.com/blog/how-much-nicotine-is-in-a-Juul/); “The Juul Pods are manufactured
with 50mg nicotine salts but deliver a smooth and flavorful vaping
experience.” (https://www.tracyvapors.com/collections/starter-kit/products/juul-starter-kit).


                                                     26
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 27 of 39 PageID #: 27



rights and interests of Plaintiffs and the members of the proposed class.

       99.     In its conduct relating to the marketing, promotion, and sale of its products,

including to minors, JUUL Labs committed intentional wanton, willful, and outrageous acts and/or

acted with a reckless disregard for the rights and interests of Plaintiffs and the members of the

proposed class.

       100.    As a result of JUUL Labs’ conduct alleged herein, the jury should be permitted to

return a verdict for an award of punitive damages that will serve to punish JUUL Labs and deter

others from like conduct.

                                    CLASS ALLEGATIONS

       101.    Plaintiffs bring this class action under Federal Rule of Civil Procedure 23

individually and on behalf of the following class of similarly situated persons:

       All Missouri residents who purchased and/or used products manufactured by

       JUUL Labs primarily for personal, family, or household use.

       102.    Excluded from the class is JUUL Labs, including any parent, subsidiary, affiliate

or controlled person of JUUL Labs; JUUL Labs’ officers, directors, agents or employees; the

judicial officers assigned to this litigation, and members of their staffs and immediate families.

       103.    The proposed class meets all requirements for class certification.

       104.    The proposed class satisfies the numerosity standards because it is sufficiently

numerous that joinder of all such persons in the class would be impracticable.

       105.    There are questions of fact and law common to the proposed class which

predominate over any questions affecting only individual members. The questions of law and fact

common to the proposed class arising from JUUL Labs’ actions include, without limitation, the

following:




                                                 27
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 28 of 39 PageID #: 28



       (i)      whether, in marketing and selling its products, JUUL Labs misrepresented,

                concealed, omitted, and/or suppressed the dangers and risks to the health of persons

                using the products;

       (ii)     whether JUUL Labs misrepresented in, and/or omitted from, its marketing,

                advertisements, promotional materials and public statements, among other things,

                the safety and effects of its products;

       (iii)    whether JUUL Labs failed to warn adequately of the risks of adverse effects of its

                products;

       (iv)     whether JUUL Labs unlawfully marketed its products to minors;

       (v)      whether JUUL Labs knew or should have known that the use of its products could

                lead to serious adverse health effects;

       (vi)     whether JUUL Labs continued to manufacture, market, distribute, and sell its

                products in a manner inconsistent with its true knowledge of the products’

                dangerous and adverse nature;

       (vii)    whether JUUL Labs knowingly omitted, suppressed, or concealed material facts

                about the unsafe and defective nature of its products from government regulators,

                the medical community, and/or the consuming public;

       (viii)   whether JUUL Labs’ conduct violated Missouri’s Merchandising Practices Act;

                and

       (ix)     whether JUUL Labs’ conduct warrants an award of punitive damages.

       106.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior, with respect to considerations of consistency,




                                                  28
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 29 of 39 PageID #: 29



economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of this controversy.

       107.    Plaintiffs’ claims are typical of the claims of the class in that Plaintiffs’ claims and

those of the class all arise from, and as a result of, JUUL Labs’ conduct.

       108.    Plaintiffs are adequate representatives of the proposed class because they are

members of the class and their interests do not conflict with the interests of the other members of

the proposed class that they seek to represent.

       109.    Plaintiffs and their undersigned counsel, who have extensive experience

prosecuting complex litigation matters, including class actions, will fairly and adequately protect

the interests of the proposed class.

       110.    The presentation of separate actions by individual class members could create a risk

of inconsistent and varying adjudications, establish incompatible standards of conduct for JUUL

Labs, and/or substantially impair or impede the ability of class members to protect their interests.

       111.    Maintenance of this action as a class action is a fair and efficient method for the

adjudication of this controversy. It would be impracticable and undesirable for each member of

the proposed class who suffered harm to bring a separate action.

       112.    In addition, the maintenance of separate actions would place a substantial and

unnecessary burden on the courts and could result in inconsistent adjudications, while a single

class action can determine, with judicial economy, the rights of all class members.

       113.    Notice can be provided to class members by using techniques and forms of notice

similar to those customarily used in other drug-related cases and complex class actions.




                                                  29
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 30 of 39 PageID #: 30



                                     CAUSES OF ACTION

                                          Count One
                    Violation of the Missouri Merchandising Practices Act

       114.    Plaintiffs incorporate by reference paragraphs 1 through 113 as though fully

restated and set forth herein.

       115.    As set forth above, JUUL Labs engaged in unlawful practices, including deception,

false promises, misrepresentation, and/or the concealment, suppression, and omission of material

facts in connection with the sale, distribution, and/or advertisement of its products.

       116.    The acts and practices engaged in by JUUL Labs constitute unlawful, unfair and/or

fraudulent business practices in violation of the Missouri Merchandising Practices Act (“MMPA”),

Mo. Ann. Stat. §§ 407.010 et seq.

       117.    In connection with such acts and practices, Plaintiffs and the members of the

proposed class purchased for personal, family, or household purposes JUUL branded vaping

devices and JUULpods.

       118.    Because of the unlawful, unfair, and/or fraudulent acts and/or business practices of

JUUL Labs, Plaintiffs and the members of the proposed class sustained an ascertainable loss of

money and/or property.

       119.    Such loss includes significant exposure to toxic substances, which may cause or

contribute to causing disease and injurious physical conditions; nicotine addiction; and economic

harm in that they would not have purchased JUUL Labs’ products or would have paid less for the

products if they had known the true facts, and/or they paid a premium as a result of JUUL Labs’

unlawful, unfair, and/or fraudulent acts and/or business practices.




                                                 30
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 31 of 39 PageID #: 31



                                           Count Two
                             Strict Product Liability—Design Defect

       120.    Plaintiffs incorporate by reference paragraphs 1 through 119 as though fully

restated and set forth herein.

       121.    In the course of its business, JUUL Labs designed, engineered, manufactured, and

sold its vaping devices and JUULpods.

       122.    JUUL Labs intended that consumers use its vaping device to ingest the large

amounts of concentrated nicotine and other chemicals contained in the JUULpods.

       123.    JUUL Labs’ products were sold in a defective condition because:

       (i)     they create, nurture, and sustain an addiction to nicotine, a harmful substance;

       (ii)    they were sold as a safer, healthier alternative to smoking cigarettes when, in fact,

               they contained more nicotine than cigarettes contained and could deliver that

               nicotine to the user’s bloodstream quicker than cigarettes could, thereby creating

               and/or increasing the user’s dependence on nicotine and JUUL branded products to

               feed the addiction;

       (iii)   they would make users four times as likely to start smoking traditional cigarettes

               within 18 months than those who did not use JUUL Labs’ products (and those who

               did start smoking traditional cigarettes would likely die 10 years earlier than those

               who did not);

       (iv)    they put users at a greater risk of experiencing seizures and other physically

               debilitating conditions, including respiratory and cardiovascular problems,

               gastrointestinal problems, and nicotine poisoning;

       (v)     their design for nicotine content, formulation, and delivery increases the propensity

               of abnormal electrical activity in the brain, producing “lasting change” impacting



                                                31
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 32 of 39 PageID #: 32



               not just addiction, but potentially both cognition and emotional regulation as well;

       (vi)    they make it easier for youth to initiate the use of nicotine and to progress to nicotine

               dependence; and/or

       (vii)   they were sold with these harmful and injurious characteristics without regard for

               the users’ age or knowledge.

       124.    In light of the above, the defective condition in which JUUL Labs sold its products

was unreasonably dangerous when used in the reasonably anticipated manner.

       125.    The risks inherent in the design of JUUL branded products outweigh significantly

any benefits of such design.

       126.    At all relevant times, JUUL Labs could have employed reasonably feasible

alternative designs to prevent the harms and injuries set forth above.

       127.    Plaintiffs and the members of the proposed class were harmed and/or damaged as

a direct and proximate result of the defective condition that existed when JUUL Labs’ products

were sold.

       128.     Such harm and/or damage includes significant exposure to toxic substances, which

may cause or contribute to causing disease and injurious physical conditions; nicotine addiction;

and economic harm.

                                         Count Three
                                 Negligence—Defective Product

       129.    Plaintiffs incorporate by reference paragraphs 1 through 128 as though fully

restated and set forth herein.

       130.    JUUL Labs failed to use ordinary care in the design, engineering, manufacturing,

and sale of its vaping devices and JUULpods and/or failed to warn of the risk of harm, injury,

and/or damage inherent in the use of its vaping devices and JUULpods.



                                                 32
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 33 of 39 PageID #: 33



       131.    A legal duty existed on the part of JUUL Labs to exercise a reasonable degree of

care to protect Plaintiffs and the members of the proposed class from harm, injury, and/or damage

caused by JUUL Labs’ products.

       132.    JUUL Labs knew or should have known that the defective condition in which it

sold its products was likely to harm, injure, and/or damage Plaintiffs and the members of the

proposed class.

       133.    JUUL Labs breached the duty it owed to Plaintiffs and the members of the proposed

class. More specifically, JUUL Labs:

        (i)       created, nurtured, and sustained nicotine addiction in the users of JUUL Labs’

                  products;

       (ii)    sold their products as a safer, healthier alternative to smoking cigarettes when, in fact,

               they contained more nicotine than cigarettes contained and could deliver that

               nicotine to the user’s bloodstream quicker than cigarettes could, thereby creating

               and/or increasing the user’s dependence on nicotine and JUUL branded products to

               feed the addiction;

       (iii)   made users of their products four times as likely to start smoking traditional

               cigarettes within 18 months than those who did not use JUUL Labs’ products (and

               those who did start smoking traditional cigarettes would likely die 10 years earlier

               than those who did not);

       (iv)    put users at a greater risk of experiencing seizures and other physically debilitating

               conditions, including respiratory and cardiovascular problems, gastrointestinal

               problems, and nicotine poisoning;

       (v)     designed its products with a specific amount, formulation, and delivery system for




                                                  33
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 34 of 39 PageID #: 34



               nicotine knowing the harmful and addictive effects of nicotine and the other toxic

               chemicals in the JUULpods;

       (vi)    designed its products with a specific amount, formulation, and delivery system for

               nicotine knowing that the design would increase the propensity of abnormal

               electrical activity in the brain, producing “lasting change” impacting not just

               addiction, but potentially both cognition and emotional regulation as well;

       (vii)   made it easier for youth to initiate the use of nicotine and to progress to nicotine

               dependence; and/or

       (viii) sold its products with these harmful and injurious characteristics without regard for

               the users’ age or knowledge.

       134.    Plaintiffs and the members of the proposed class were harmed and/or damaged as

a direct and proximate result of JUUL Labs’ conduct and its products and/or JUUL Labs’ failure

to warn of the risk of harm, injury, and/or damage inherent in the use of its vaping devices and

JUULpods.

       135.    Such harm and/or damage includes significant exposure to toxic substances, which

may cause or contribute to causing disease and injurious physical conditions; nicotine addiction;

and economic harm.

                                          Count Four
                                          Negligence

       136.    Plaintiffs incorporate by reference paragraphs 1 through 135 as though fully

restated and set forth herein.

       137.    JUUL Labs failed to use ordinary care in the marketing, promotion, and sale of its

vaping devices and JUULpods and/or failed to warn of the risk of harm, injury, and/or damage

inherent in the use of its vaping devices and JUULpods.



                                               34
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 35 of 39 PageID #: 35



         138.    A legal duty existed on the part of JUUL Labs to exercise a reasonable degree of

care to protect Plaintiffs and the members of the proposed class from harm, injury, and/or damage

caused by JUUL Labs’ products.

         139.    More specifically, JUUL Labs owed a duty to Plaintiffs and the members of the

proposed class to exercise a degree of reasonable care in, among other things:

         (i)     ensuring that its marketing and promotional efforts and activities were neither directed

                 to, nor targeted at, minors;

         (ii)    ensuring that JUUL vaping devices and JUULpods were not sold and/or distributed

                 to minors;

         (iii)   ensuring that its products were not designed in a manner that made them unduly

                 attractive to minors;

         (iv)    designing a product that is not defective and unreasonably dangerous;

         (v)     designing a product that will not addict youth or other users to nicotine, particularly

                 where such youth or others are unaware of the products’ nicotine content,

                 concentration and/or effect; and

         (vi)    adequately warning of any reasonably foreseeable adverse events with respect to its

                 vaping devices and/or JUULpods.

         140.    JUUL Labs knew or should have known that the nature and characteristics of its

products would likely harm, injure, and/or damage Plaintiffs and the members of the proposed

class.

         141.    JUUL Labs knew or should have known that its failure to warn of the nature and

characteristics of its products would likely harm, injure, and/or damage Plaintiffs and the members

of the proposed class.




                                                    35
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 36 of 39 PageID #: 36



       142.    JUUL Labs breached the duty it owed to Plaintiffs and the members of the

proposed class. More specifically, JUUL Labs:

       (i)     created, nurtured, and sustained nicotine addiction in the users of JUUL Labs’

               products;

       (ii)    sold their products as a safer, healthier alternative to smoking cigarettes when, in fact,

               they contained more nicotine than cigarettes contained and could deliver that

               nicotine to the user’s bloodstream quicker than cigarettes could, thereby creating

               and/or increasing the user’s dependence on nicotine and JUUL branded products to

               feed the addiction;

       (iii)   made users of their products four times as likely to start smoking traditional

               cigarettes within 18 months than those who did not use JUUL Labs’ products (and

               those who did start smoking traditional cigarettes would likely die 10 years earlier

               than those who did not);

       (iv)    put users at a greater risk of experiencing seizures and other physically debilitating

               conditions, including respiratory and cardiovascular problems, gastrointestinal

               problems, and nicotine poisoning;

       (v)     designed its products with a specific amount, formulation, and delivery system for

               nicotine knowing the harmful and addictive effects of nicotine and the other toxic

               chemicals in the JUULpods;

       (vi)    designed its products with a specific amount, formulation, and delivery system for

               nicotine knowing that the design would increase the propensity of abnormal

               electrical activity in the brain, producing “lasting change” impacting not just

               addiction, but potentially both cognition and emotional regulation as well;




                                                  36
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 37 of 39 PageID #: 37



       (vii)   made it easier for youth to initiate the use of nicotine and to progress to nicotine

               dependence; and/or

       (viii) sold its products with these harmful and injurious characteristics without regard for

               the users’ age or knowledge.

       143.    Plaintiffs and the members of the proposed class were harmed and/or damaged as

a direct and proximate result of JUUL Labs’ conduct and its products and/or JUUL Labs’ failure

to warn of the risk of harm and/or damage inherent in the use of its vaping devices and JUULpods.

       144.    Such harm and/or damage includes significant exposure to toxic substances, which

may cause or contribute to causing disease and injurious physical conditions; nicotine addiction;

and economic harm.

                                          Count Five
                                       Unjust Enrichment

       145.    Plaintiffs incorporate by reference paragraphs 1 through 144 as though fully

restated and set forth herein.

       146.    Believing JUUL Labs’ representations concerning its products to be true, and being

unaware of the material information JUUL Labs omitted and withheld concerning the nicotine

content, concentration, and effects of the liquid in the JUULpods, Plaintiffs and the members of

the proposed class repeatedly and routinely purchased and used JUUL vaping devices and

JUULpods.

       147.    JUUL Labs knew that its marketing, promotional, and sales practices were inducing

such purchases, leading to substantial revenue increases year over year since its inception.

       148.    And JUUL Labs accepted and retained such benefit knowing all the while that the

purchasers of its products, including youth, did not know that use of the products would lead to

the adverse consequences set forth above.



                                                37
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 38 of 39 PageID #: 38



       149.     In short, JUUL Labs’ exploitations of Plaintiffs and the members of the proposed

class led to JUUL Labs’ own unjust enrichment.

       150.     Under the circumstances, it would be against equity and good conscience to permit

JUUL Labs to retain the ill-gotten benefits it received. Thus, it would be unjust and inequitable

for Defendants to retain the benefit without restitution to Plaintiffs and class members for the

monies paid to Defendants for its defective JUUL products.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the members of the proposed class,

request that this Court enter judgment against JUUL Labs and in Plaintiffs’ favor, awarding the

following relief:

       (i)      a trial by jury on all issues;

       (ii)     certification of the proposed class;

       (iii)    actual and/or compensatory damages, including the amounts paid by Plaintiffs and

                the members of the proposed class, for JUUL Labs’ products;

       (iv)     the establishment and funding of a medical-monitoring program;

       (v)      restitution and disgorgement of profits;

       (vi)     punitive damages in an amount that is fair and reasonable, but that will serve

                to deter JUUL Labs and others from like conduct in the future;

       (vii)    attorneys’ fees and costs available under the law;

       (viii)   pre and post judgment interest; and

       (ix)     such other and further relief, at law or in equity, as this Court deems just

                and proper.




                                                 38
 Case: 4:19-cv-02446-RWS Doc. #: 1 Filed: 08/28/19 Page: 39 of 39 PageID #: 39



Dated: August 28, 2019              Respectfully submitted,

                                    SCHLICHTER, BOGARD & DENTON, LLP


                                      /s/ Kristine K. Kraft
                                    Jerome J. Schlichter, #32225
                                    jschlichter@uselaws.com
                                    Kristine K. Kraft, #37971
                                    kkraft@uselaws.com
                                    Scott H. Morgan, #61853
                                    smorgan@uselaws.com
                                    100 South 4th Street, Suite 1200
                                    St. Louis, Missouri 63012
                                    (314) 621-6115
                                    (314) 621-6151 (fax)

                                    ATTORNEYS FOR PLAINTIFFS




                                      39
